                   UNITED STATES BANKRUPTCY COURT DISTRICT OF MINNESOTA
In re:                                                                                           BKY #18-31777
                                                                                                 Chapter 12

 David J. DeBoer and Lisa M. DeBoer,

                 Debtors.

             MODIFIED CHAPTER 12 PLAN OF REORGANIZATION DATED October 24, 2018


                                          ARTICLE I: Summary of the
                                                   Plan

         This plan shall continue for a period of Five (5) years from its effective date. The property of the debtors
 is being valued, and the claim of each secured creditor is being treated as secured in the amount of the value
 of the property securing such claim. Costs of administration are being paid on the effective date of the plan
 unless otherwise agreed to or directed by the Court. Priority claims are being paid in full as allowed. The
 debtors will pay the Trustee no less than all disposable income, as that term is defined in 11 U.S. C.
 Section 1225, for Trustee administration and distribution to unsecured creditors. The deficiency claims of
 all secured creditors will be treated as unsecured claims unless otherwise ordered by the Court.

                                             ARTICLE II: Definitions

 1.      "Creditors" means all entities having a claim against the debtors.
 2.      "Secured Creditor" means a creditor with a lien or security interest in property of the debtors.
 3.      "Claim" means a timely filed claim which has been allowed by the Court or a secured claim
         which is dealt with in the plan whether or not a claim is filed.
 4.      "Effective Date" means the date on which the Order of Confirmation becomes final.
 5.      "Trustee" means the Chapter 12 Trustee.
 6.      “Disposable Income" means all income received by the debtors annually after deducting
          operating expenses, living expenses (salaries approved) and plan payments.

                                        ARTICLE III: Liquidation Test

         The debtors' net equity in their property, after deducting the amounts of the secured claims
 and exemptions, is $121,107.00 and no/100ths. General and priority unsecured creditors (but not including
 attorney’s fees) will receive no less than $121,107.00 over the life of the Plan. The debtors’ liquidation
 analysis is attached to this plan as Exhibit A.

                                            ARTICLE IV: Disposable
                                                  Income

         The debtors' projections of gross income, operating expenses, living expenses and plan payments
 indicate that they may have disposable income annually in the amount of $16,279.61. For the term of this
 plan, all of the debtors' disposable income, regardless of the amount, will be paid to the Trustee for payment
 of cost of administration and distribution to unsecured creditors. All disposable income (future earnings not
 necessary for the continuation, preservation and operation of the farm and for the maintenance or support
 of the debtors and their dependents) for five (5) years following the effective date, shall be submitted
 to the Trustee for distribution. All creditors with Class 4 – General Unsecured Claims shall be paid a pro
 rata share of disposable income after administrative and priority claims have been paid.

                                         ARTICLE V: Living Expenses
        The debtors' projection of living expenses are $55,400.00. Debtors agree that it is necessary
expenses will be limited to $55,400.00. The debtors shall limit their annual withdrawals for living expenses
to said amount, unless said amount is modified by Court Order. The Court shall retain authority and
jurisdiction to modify said allowance upon application of a party in interest.

                           ARTICLE VI: Classification and Treatment of Claims

        Class 1. Costs of Administration. This Class includes compensation and expenses of professionals
and court costs and all expenses incurred by the debtors after the filing of their petition and before the entry
of the order of confirmation and expenses of professionals and court costs, shall be paid in full on the
effective date of the plan. Claims for compensation and expenses of professionals and court costs shall
be paid upon approval by the Court and as directed by the Court. The Chapter 12 Trustee shall make
application to the Court for approval of trustee’s fee and for any reasonable and necessary expenses of the
Trustee in effectuating the Trustee’s duties under the Bankruptcy Code in administering this case. The
debtors shall pay an amount equal to five percent (5%) of all payments disbursed by the Chapter 12
Trustee as an estimated payment and the Trustee shall hold the fee until the Trustee’s fees and expenses are
applied for and approved by the Court. Once the Trustee’s fees are approved, the Trustee shall pay them. If
there are excess funds in the account at the end of the case, the money shall be paid to the unsecured
creditors and any excess after paying the unsecured creditors shall be paid to the debtors, unless otherwise
ordered by the Court. All payments shall be made through the Chapter 12 Trustee unless otherwise
stated herein. Creditors shall only accept direct payments from the debtors if specified in the Plan.

       Class 2: Secured Claims. Class 2 consists of the following secured claims:

           A. The claim of Deere & Company (Deere), the debtors’ interest in the tractor shall be
surrendered as to debtors’ interest. Andrew DeBoer’s interest is not affected by this Plan.

            B. The partially secured claim of Rock County Rural Water Dist. (RCRW) in the amount of
$15,000.00. The claim is secured by real estate and shall be paid its allowed secured claim with interest at a
rate of 4.5% per annum amortized over a 15 year period. The annual payment of $1,396.71 beginning
March 1, 2019.

            C. Schwartz Brothers contract is rejected. The terms of the settlement between Schwartz Brothers,
the debtor, David DeBoer and American State Bank are incorporated herein by reference (See Attached
Exhibit D)

          D. The secured Claim of American State Bank (ASB) is approximately $1,300,000. This
indebtedness owed to ASB will be paid as follows:

              i.      Debtors will pay ASB $514,440.00 with interest at the rate of 4.5% per
                      annum, as amortized over a 20 year term, with the 4.5% interest rate
                      applicable starting March 15, 2019. On each fifth anniversary, following
                      commencement of payments hereunder, the interest rate will be adjusted to a
                      rate equal to Wall Street Prime plus 1.25%; provided, however, that no such
                      adjustment shall result in an increase or decrease of the rate of interest in
                      excess of 1.75% over or under the rate previously in effect under this section.
                      In the event adjustment would result in exceeding these limits, the rate shall
                      be increased or decreased by 1.75% from the rate previously in effect under
                      this section. The annual payment will be in the amount of $39,548.16 with
                      the first payment beginning March 1, 2019, and continuing annually
                      thereafter.
              ii.     Debtors will pay ASB $154,850.00 with interest at a rate of 4.5% per annum,
                      as amortized over a 7 year term, with the 4.5% interest rate applicable
                      starting December 15, 2018. On the fifth anniversary, following
                     commencement of payments hereunder, the interest rate will be adjusted to a
                     rate equal to Wall Street Prime plus 1.25%; provided, however, that no such
                     adjustment shall result in an increase or decrease of the rate of interest in
                     excess of 1.75% over or under the rate previously in effect under this section.
                     In the event adjustment would result in exceeding these limits, the rate shall
                     be increased or decreased by 1.75% from the rate previously in effect under
                     this section. The annual payment will be in the amount of $26,278.27 with
                     the first payment beginning March 15, 2019, and continuing annually
                     thereafter. This claim is secured by the Debtors’ equipment.
             iii.    As an additional principal payment, Debtors have liquidated their crop
                     account and their pre-petition custom feeding account receivable within thirty
                     (30) days of the confirmation of the Plan and the remainder of the money
                     from sale of the crop, and money from sale of feed post-petition. The Debtors
                     believe that $312,859.00 will be available. All of the Schwartz Brothers’
                     money and the crop proceeds from the 2017 crop will be surrendered.
             iv.     ASB will be entitled to a continuing security agreement in all equipment and
                     real estate now owned to secure the payments due above.
             v.      For so long as any indebtedness remains due to ASB, Debtors will comply
                     with the following requirements:
                         1. Debtors shall provide ASB with copies of all reports provided to the
                              United States Trustee, by forwarding the same electronically to ASB’s
                              counsel of record simultaneous with their transmission to the Trustee’s
                              office.
                         2. Debtors shall pay real estate taxes and maintain insurance on all property
                              subject to the mortgages and security interests in favor of ASB, with
                              deductibles consistent with those carried historically, with ASB named as
                              loss payee, or an additional insured where applicable, insuring such property
                              for its full, insurable value against perils covered by fire and extended
                              coverage policies of insurance.

All reports and documents required to be supplied in this paragraph to ASB will be supplied directly from
Debtors to ASB following confirmation.
              vi.    For so long as any indebtedness remains due to ASB, Debtors will maintain
                     all equipment in good working order.
              vii.   Debtors reserve the right to prepay principle at any interval on this debt,
                     without having to pay any penalty.
              viii. In the event that the Debtors do not comply with any of the above terms, ASB will be
                     entitled to ex parte relief from the automatic stay upon expiration of thirty (30)
                     calendar days after service by U.S. Mail of an affidavit of default upon the Debtors
                     and his attorney; and upon failure by the Debtors to cure the same. If a default notice
                     issues and the default is cured within the thirty (30) day allowed, the movant will be
                     entitled to $75.00 as compensation for attorney fees incurred for the notice. In the
                     event the movant issues two default notices which are cured, the movant may be
                     entitled to ex parte relief from the automatic stay immediately upon the third default
                     by the debtors. Movant shall also be entitled to immediate ex parte relief in the event
                     the bankruptcy is converted to a Chapter 7 case. Notwithstanding Fed. R. Bankr. P.
                     4001(a)(3), this order is effective immediately.
              ix.    All agreements, representations, and warranties made herein will survive the
                     confirmation of the Plan. In connection therewith, it is the understanding and
                     agreement of the parties that this treatment is binding in any subsequent
                     disposition of this case including its conversion to another chapter of the
                     Bankruptcy Code or its dismissal on all parties.
              x.     All other terms and provisions stay in effect except as modified herein.
               xi.     Due to the unique nature of obligations set forth herein, in the event of
                       default by any party, any other party may apply to a Court of competent
                       jurisdiction for a decree of specific performance against the defaulting party.
                       All parties acknowledge that in the event of a default, it may not be an
                       adequate remedy to declare this agreement null and void, or to seek any type
                       of money damages or relief. It is for this reason that either Debtors or ASB
                       shall have the option to seek a decree of specific performance in the
                       Bankruptcy Court and/or state court against a party that is in default. The
                       non- defaulting party, however, shall not be required to seek a decree of
                       specific performance but rather the seeking and obtaining of such a decree
                       shall be an option, in addition to any and all other legal remedies that might
                       be available because of the default.
               xii.    All agreements, representations, and warranties made herein will survive the
                       execution of this agreement. In connection therewith, it is the understanding
                       and agreement of the parties that the treatment is binding and any subsequent
                       disposition of this case including its conversion to another chapter of the
                       Bankruptcy Code or its dismissal on all parties.
               xiii.   ASB shall take no action to continue its State foreclosure proceedings as
                       long as there is no monetary default or any default in performance of an
                       affirmative covenant as it relates to ASB as set forth in the Plan.

            E. The lease of the Side Dump Trailer is rejected as to David DeBoer. Vis and Van Dyken shall
 remain liable on the lease with no claim of ownership in the side dump trailer by the estate.

             F. The claim of the Helen B. Short Living Trust secured by lien on farm products in the amount
 of $28,000.00. Said claim has no value and the claim is addressed in Class 4. The Landlord Agreement lien
 is extinguished by this treatment.

             G. The claim of the Hoines Trust secured by lien on farm products in the amount of $42,000.00.
 Said claim has no value and the claim is addressed in Class 4. The Landlord Agreement lien is extinguished
 by this treatment.

        Class 3: Priority Unsecured Claims. Class 3 consists of all claims entitled to priority under §
 507, including the following: None.

         Class 4. General Unsecured Claims. Class 4 consists of general unsecured claims, claims of
 all unsecured creditors which are as a result of damages arising as a result of the rejection of unexpired
 leases and/or executory agreements, claims resulting from the value of a secured claim being of a value
 less than the security held against held claim, and/or those secured creditors whose claims are determined
 to be unsecured, claims of all accommodation parties and co-makers or loans of which the debtors are the
 principal, and claims for taxes and penalties which are not included in any other Class.

       Debtors shall pay the unsecured payout required by Class 4 above as follows:

        The debtor will borrow $70,000.00 from Ahrendt Brothers. Ahrendt Brothers will be granted a lien
on the 1/6 remainder interest of real estate interest of Lisa DeBoer, described as the following:

       See attached Exhibit “C”

        The $70,000.00 obligation shall bear interest at the rate of 4.5%. No principal payments or interest
will be due for the life of the plan. The loan proceeds will be paid to the Chapter 12 Trustee upon
confirmation and recording of the mortgage on the 1/6 interest and to grant a perfected lien security interest
in the 1/6 interest of Lisa DeBoer. This payment represents the present value of the real estate taking into
account liquidation costs and other expenses.

       The debtors will liquidate the non-exempt vehicles, except the feed truck, and the net proceeds shall
be paid to the Chapter 12 Trustee for distribution to the unsecured class. The debtors will also liquidate the
Minnesota Soybean Processor shares and pay the net proceeds to the Chapter 12 Trustee.

        An additional payment of $50,000.00 by payment of $10,000.00 per year starting November 11,
        2019 every year on that date until paid in full. All disposable income, that is, future earnings not
        necessary for the continuation, preservation and operation of the farm and for the maintenance or
        support of the Debtors and their dependents, for five years following the effective date, shall be
        submitted to the Trustee for distribution. All creditors with Class 4 claims shall be paid his pro
        rata share of disposable income after administrative and priority claims have been paid. Debtors
        will liquidate the motor vehicles not declared exempt, and the net proceeds will be paid to the
        Trustee.

         Class 5. Executory Contracts and Leases. Class 5 consists of executory contracts and
 leases existing as of the date of filing. All such executory contracts and leases are rejected unless
 specifically assumed in this section. The debtors assume the following executory contracts and
 leases:
             A. Vermeer Cattle Company-Custom Cow Feeding is assumed.
             B. Spronk Brothers post-petition Agreement is assumed.

                          ARTICLE VII: Execution of Plan and Cash Flow Analysis

        The debtors propose to continue their farming operations and make the plan payments out of farm
 or other income. The debtors' projections of income, operating expenses, and plan payments are attached
 as Exhibit B.

                          ARTICLE VIII: Modification to Plan After Confirmation

        The Debtors may request the Court to modify this Plan before or after confirmation in accordance
 with the provisions of 11 U.S.C. Section 1222 or Section 1229.

                     ARTICLE IX: Retention of Liens and Incorporation of Documents

         All creditors whose claims are treated as secured in this plan shall retain his liens on the
 collateral securing their respective claims as specified in the plan and until such claims are paid in full
 in the amount allowed as secured. Except as modified by the terms of this plan, all documents evidencing
 indebtedness and security in favor of said secured creditors remain the same and are incorporated
 herein by reference as if more fully set out in this plan. This plan and the Order confirming the plan may
 be recorded in the Office of the County Recorder of each county where a mortgage modified herein is
 recorded and the recordation of this Plan of reorganization shall constitute a modification of the terms and
 conditions of said instruments as set forth herein. Either Debtors or any creditor may file the contractual
 plan without violation of the automatic stay.

                                    ARTICLE X: General Provisions

       1.    The Court shall retain jurisdiction over the debtors and their property for the term of the plan.

       2.    As part of the continuing farm operation, the debtors shall submit operating reports and bank
             statements on a monthly basis during the life of this Plan to the Chapter 12 Trustee. The
       debtors shall provide the Chapter 12 Trustee copies of tax returns annually once filed.

  3.   Except as provided in the Plan, the order confirming the Plan vests all property of the estate
       of the Debtors free and clear of all liens and encumbrances.




/e/David C. McLaughlin
David C. McLaughlin
Bar no.: 127383
FLUEGEL, ANDERSON, MCLAUGHLIN,
& BRUTLAG, CHARTERED
25 2nd St. NW, Suite 102
Ortonville, MN 56278
Tele: (320) 839-2549
Fax: (320) 839-2540
Email: dmclaughlin@fluegellaw.com
Deboer, David                                                                LIQUIDATION ANALYSIS                                          EXHIBIT A

Asset                                          Value                  Lien                 2nd Lien               Exemption                NE Assets
Real Estate
Homestead                                      $        932,807.00 $          514,440.00                          $           478,367.00
Lisa's 1/6 Interest in property                $         77,344.00                                                                         $            77,344.00
Deposits of Money
Checking: American State                       $                -                                                                        $                    -
Checking Accounts: Minnwest                    $             100.00                                                                      $                 100.00
Checking Accounts: Minnwest                    $           2,529.81                                                                      $               2,529.81
Savings: Minnwest                              $             300.94                                                                      $                 300.94
Health Savings Account                         $           5,400.00                                               $             5,400.00 $               5,400.00
Vehicles/Trailer/Recreational
2002 Ford F-250 Pickup                         $          3,350.00
2013 Ford F-150 Pickup                         $         20,604.00                                                $             5,060.00 $              15,544.00
2016 Dodge Journey                             $         15,800.00                                                $             5,060.00 $              10,740.00
2001 NEWN Trailer                              $            500.00
1991 Freightliner Truck                        $          2,200.00
2001 JET Trailer                               $          4,500.00
1991 KFBT Trailer                              $          2,500.00
2007 Kenworth Rotomix                          $         55,000.00
2011 MS Utility Trailer                        $            500.00
John Deere 425 Lawn Mower                      $            800.00
2003 Polaris Sportsman                         $          1,500.00
1991 Arca Prowler                              $            250.00
SeaRay boat & Trailer                          $          1,500.00
Stocks/Bonds
Minnesota Soybean Processor                    $         18,000.00                                                                         $            18,000.00
Heron Lake BioEnergy                           $               -
Retirement/Financial Accounts
Roth IRA: Fidelity                             $         45,712.00                                                $            43,272.00
Deferred Comp: Valic                           $          8,134.00                                                $             8,134.00
Roth IRA: Putnam                               $          7,699.00                                                $             7,204.00
Pension: Pera                                  $         53,802.00                                                $            53,802.00
Annuities: Federated                           $          4,027.00                                                $             4,027.00
Accounts Receivable
Custom Feeding Operation                       $        145,662.00 $          145,662.00
Crops-2017                                     $        167,197.00 $          167,197.00
Insurance Policies
Thrivent                                       $         10,660.00                                                $            10,660.00
State Farm                                     $               -
AIG                                            $               -
Farm Equipment
JD 630F BEANHEAD 2009                          $          8,000.00    $         8,000.00
JD 8110 TRACTOR 2001                           $         50,000.00    $        50,000.00
JD 8300 TRACTOR                                $         24,000.00    $        14,500.00 $            10,000.00
CIH 5240 TRACTOR 1995                          $          9,500.00    $         4,500.00                          $             5,000.00
IH 1586 1981                                   $          7,500.00    $         7,500.00                          $            15,000.00
IH 986 TRACTOR 1978                            $          5,000.00                                                $             5,000.00
CAT IT24F PAYLOADER 1996                       $          1,000.00    $         1,000.00                          $             1,000.00
WESTENDORF TA46 LOADER                         $          5,000.00    $         5,000.00
JD 12M PLANTER                                 $          5,500.00    $         5,500.00
SPREAD ALL 20T SPREADER 2005                   $         20,000.00    $        20,000.00
SPREAD ALL 20T SPREADER 2006                   $         20,000.00    $        20,000.00
HAYBUSTER 2650 SHREDDER 2002                   $          5,500.00    $         5,500.00
WESTFIELD GRAIN AUGER                          $            500.00    $           500.00
FETERL 10X60 AUGER                             $            500.00    $           500.00
WESTFIELD TK AUGER 2011                        $          2,000.00    $         2,000.00
IH 56 FORAGE BLOWER                            $            400.00    $           400.00
BUSH HOG DM80 MOWER                            $          1,500.00    $         1,500.00
KUHN RAKE 2013                                  $          3,500.00   $         3,500.00
BALE MOVER                                      $          1,000.00   $         1,000.00
HAY RACK                                       $             500.00   $           500.00
HAY RACK                                       $             500.00   $           500.00
JMS HEAD CART 2011                              $          2,500.00   $         2,500.00
DEMCO SPRAYER 2002                              $          7,500.00   $         7,500.00
SUDENGA BEAN CART 2000                          $          1,000.00   $         1,000.00
JD 510 RIPPER 1999                              $          1,250.00   $         1,250.00
IH 806 TRACTOR 1966                             $          5,000.00   $         5,000.00
All other Equipment
MISC
Household                                      $           4,000.00                                               $             2,000.00
Firearm                                        $             400.00
Clothes                                        $             500.00                                               $               500.00
Jewelry                                        $             800.00                                               $               800.00
Totals                                         $       1,782,728.75   $       996,449.00   $          10,000.00   $           650,286.00   $           129,958.75

Liquidation Expenses for unsecured Creditors                          $        25,000.00
Remainder                                                             $       104,958.75
PROJECTION OF INCOME AND OPERATING                                                 EXHIBIT B
EXPENSES AND PLAN PAYMENTS




        Income:
        Farm Income                                                   $48,002.04
        Farm Income Custom Feeding                                   $162,000.00

        Expenses:
        Living Expenses                                               $55,000.00

        Payments to Creditors:
        ASB -1                                                        $39,548.16
        ASB - 2                                                       $26,278.27
        RCRW                                                           $1,396.00

        Operating Expenses                                            $71,500.00


                                                                      $16,279.61


        DeBoer

        *Unsecured creditor payment $14,879.01 plus any disposable income for
        5 years.
C
                                                                        EXHIBIT D

                    UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF MINNESOTA
   _________________________________________________________________________
                                                   Bky. No. 18-31777
In Re:                                             Chapter 12

David DeBoer and Lisa DeBoer,

            Debtors.
______________________________________________________________________________

                          SETTLEMENT AGREEMENT
_____________________________________________________________________________

        This Stipulation (“Stipulation”) is made and entered into as of the _______ day of

 July, 2018, by and among David and Lisa DeBoer (“Debtors”), Schwartz Farms, Inc., a

 Minnesota corporation (“Schwartz”), and American State Bank of Iowa (the “Bank”), and

 is as follows:

                                       RECITALS:

        WHEREAS, Schwartz and Debtors entered into an Independent Contractor

 Agreement, dated February 1, 2013 (the “Agreement”), pursuant to which Debtors agreed

 to provide facilities and services to finish Schwartz’s pigs for market in exchange for

 monthly grower payments from Schwartz; and

        WHEREAS, on or about October 25, 2017, Debtor David DeBoer sustained an

 injury from a farm accident; and

        WHEREAS, on or about October 27, 2017, Schwartz received a notice from the

 Bank wherein the Bank asserted a perfected security interest in all of Debtors’ rights to

 payment under the Agreement, that it is the assignee of Schwartz’s account obligations to

 Debtors, and directed Schwartz, pursuant to Minn. Stat. § 336.9-607, to remit any and all

 payments due and owing to Debtors under the Agreement to the Bank; and


                                              1
       WHEREAS, Debtors filed for bankruptcy protection in this case on November 27,

2017 (the “Petition Date”) and , Debtors filed a request for dismissal of the bankruptcy on

April 18, 2018, and on April 18, 2018 the Court dismissed Debtors’ bankruptcy case; and

       WHEREAS, Debtors do not dispute the Bank’s security interest or rights as an

assignee to the payments due under the Agreement; and

       WHEREAS, beginning on or about the Petition Date, Debtors failed to perform

certain of their obligations under the Agreement with respect to the care of Schwartz’s pigs

and, as a result, Schwartz assumed these obligations and incurred certain costs and

expenses in respect thereof; and

      WHEREAS, Schwartz asserts that Debtors’ non-performance is a default under the

Agreement and sent Debtors written notice of default by letter dated January 18, 2018; and

       WHEREAS, Debtors do not dispute their non-performance under their Agreement,

or that Schwartz incurred costs and expenses as a result of this non-performance, but assert

that their non-performance is due to the injury sustained by Debtor David DeBoer on or

about October 25, 2017; and

       WHEREAS, the parties have had discussions regarding resolving their respective

disputes and claims under or in respect of the Agreement, whether arising before or after

the Petition Date, have reached agreement regarding the same, and now wish to reduce

their agreement to writing.

       NOW THEREFORE, for good and valuable consideration, the sufficiency of which

is hereby acknowledged, the parties agree as follows:




                                               2
       1. Pre-Petition Grower Payments. The sum of $24,400.00 (the “Pre-Petition

Amount”) was owed to the Debtors under the Agreement and is subject to the security

interest and assignment rights of the Bank.

       2. Payment of Pre-Petition Amount. Schwartz will pay to the Bank the Pre-Petition

Amount no later than fifteen (15) business days following approval by the Court of this

Stipulation.

       3. Rejection of Agreement. The Agreement between Schwartz and the Debtors is

rejected and there are no further obligations between or among Debtors, the estate, and

Schwartz.

       4. Release by Bank. The Bank, for itself and its successors and assigns, releases and

discharges the “Schwartz Released Parties” (as defined below) from any and all known or

unknown claims, complaints, grievances, liabilities, obligations, promises, agreements,

damages, causes of action, rights, debts, demands, controversies, costs, losses and expenses

whatsoever, existing now or in the future, under any municipal, local, state or federal law,

common or statutory, related to, concerning, or arising, directly or indirectly, from, the

Agreement. The term “Schwartz Released Parties” shall mean Schwartz and its current and

former subsidiaries, affiliated and related companies, partnerships and entities, their

successors and assigns, and any current or former owners, shareholders, officers, directors,

agents, representatives, and employees of Schwartz or its current or former subsidiaries,

affiliated and related companies, partnerships and entities, and their guardians, successors,

assigns, heirs, executors and administrators.

       5. Release by Debtors. The Debtors, for themselves and their successors and assigns,

release and discharge the “Schwartz Released Parties” (as defined above) from any and all


                                                3
known or unknown claims, complaints, grievances, liabilities, obligations, promises,

agreements, damages, causes of action, rights, debts, demands, controversies, costs, losses

and expenses whatsoever, existing now or in the future, under any municipal, local, state or

federal law, common or statutory, related to, concerning, or arising, directly or indirectly,

from, the Agreement.

       6. Release by Schwartz. Schwartz, for itself and its successors and assigns, releases

and discharges the Debtors from any and all known or unknown claims, complaints,

grievances, liabilities, obligations, promises, agreements, damages, causes of action, rights,

debts, demands, controversies, costs, losses and expenses whatsoever, existing now or in the

future, under any municipal, local, state or federal law, common or statutory, related to,

concerning, or arising, directly or indirectly, from, the Agreement. This release includes but

is not limited to any claim Schwartz may have for damages resulting from the rejection of the

Agreement.

       7.    Miscellaneous. This stipulation may not be amended other than by subsequent

written agreement executed by all parties hereto. No party will be deemed to have waived any

rights under this stipulation absent a written statement of waiver signed by the party alleged to

have waived rights. This stipulation sets forth all of the terms negotiated between the parties

with respect to the subject matter hereof. This stipulation will be construed and interpreted under

the laws of the State of Minnesota. This stipulation may be executed in counterparts and

signatures provided by facsimile or other electronic means.




                                                 4
                       ATTORNEYS FOR AMERICAN STATE
                       BANK OF IOWA

Dated: May ___, 2018

                       Jennifer G. Lurken #347516
                       GISLASON & HUNTER LLP
                       124 East Walnut Street, Suite 200
                       P. O. Box 1268
                       Mankato, MN 56002-1268
                       Phone: 507-387-1115
                       jlurken@gislason.com


                       ATTORNEYS FOR DAVID DEBOER AND
                       LISA DEBOER

Dated: May ___, 2018

                       David McLaughlin #0127383
                       FLUEGEL ANDERSON MCLAUGHLIN &
                       BRUTLAG
                       25 NW 2nd Street, Suite 102
                       Ortonville, MN 56278
                       Phone: 320-839-2549
                       David.fhmab@midconetwork.com


                       ATTORNEYS FOR SCHWARTZ FARMS

Dated: May ___, 2018

                       Daniel J. Schwartz #0388907
                       SCHWARTZ FARMS, INC.
                       32296 190th Street
                       Sleepy Eye, MN 56085
                       Phone: 507-794-8926
                       dschwartz@schwartzfarms.net




                       5
                                                           2446938.1
                        18-31777




           12




                   12




October 24, 2018
                                  UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF MINNESOTA
In re:                                                                              BKY #18-31777
                                                                                    Chapter 12
David DeBoer and Lisa DeBoer,

               Debtors.

                           UNSWORN DECLARATION FOR PROOF OF SERVICE



        The undersigned, being an employee of Fluegel, Anderson, McLaughlin & Brutlag, Chartered declares
that on the date indicated below, I served true and correct copies of the following:

           •   MODIFIED CHAPTER 12 PLAN OF REORGANIZATION

upon all entities named below by first class mail postage prepaid and by first class mail postage prepaid to a
domestic or foreign corporation or upon a partnership or other unincorporated association to the attention of a
managing agent, or by certified mail prepaid to an insured depository institution addressed to an officer of the
institution and to any entities who are Filing Users, by automatic e-mail notification pursuant to the Electronic
Case Filing System:

                                           Office of the U.S. Attorney
                                               600 US Courthouse
                                                300 S. Fourth St.
                                            Minneapolis, MN 55415

         AND: ALL CREDITORS ON ATTACHED MATRIX.

And I declare, under penalty of perjury, that the foregoing is true and correct.

Dated: October 24, 2018                                              /e/ Lisa J. Berkner
Label Matrix for local noticing           American State Bank of Iowa                    DEERE & COMPANY
0864-3                                    525 N Main Avenue                              6400 NW 86TH STREET
Case 18-31777                             Sioux Center, IA 51250-1823                    ST JOHNSTON, IA 50131-2945
District of Minnesota                     Attn: Officer of Institution                   Attn: Managing Agent
St Paul                                   Sent Certified and 1st Class Mail
Thu Oct 18 09:44:29 CDT 2018
John Deere Financial                      St Paul                                        AMERICAN STATE BANK
6400 NW 86th Street                       200 Warren E Burger Federal Building and       624 MAIN STREET
Johnston, IA 50131-2945                   US Courthouse                                  PO BOX 806
Attn: Managing Agent                      316 N Robert St                                Hull IA 51239-0806
                                                                                         Attn: Officer of Institution
                                          St Paul, MN 55101-1465
                                                                                         Sent Certified and 1st Class Mail

Andrew Deboer                             CHANDLER FEED COMPANY                          CHS EASTERN CO-OP
910 141st St                              741 VALLEY ROAD                                402 S FREEMAN AVENUE
Luverne MN 56156-4045                     Chandler MN 56122-1188                         Luverne MN 56156-2006
                                          Attn: Managing Agent                           Attn: Managing Agent



CHS Inc.                                  CNH Capital                                    Carol A. Hoines Revocable Trust
5500 Cenex Drive                          PO Box 790449                                  c/o Krystal M. Lynne
Inver Grove Heights, MN 55077-1721        Saint Louis MO 63179-0449                      Stermer & Sellner, Chtd.
Attn: Managing Agent                      Attn: Managing Agent                           102 Parkway Drive, PO BOX 514
                                                                                         Montevideo, MN 56265-0514

Deere & Company d/b/a John Deere Financ   Discover                                       Diversified Crop Insurance
John Deere Financial                      PO Box 6103                                    25532 Network Place
PO Box 6600                               Carol Stream IL 60197-6103                     Chicago IL 60673-1255
Johnston, IA 50131-6600                   Attn: Managing Agent                           Attn: Managing Agent
Attn: Managing Agent


Eugene Deboer                             Express Ag                                     Extended AG
4634 Canterbury Ct                        612 W Hatting St                               507 Milwaukee St
Hudsonville MI 49426-2918                 Luverne MN 56156-2237                          Lakefield MN 56150-9451
                                          Attn: Managing Agent                           Attn: Managing Agent



GISLASON & HUNTER, LLP                    Helen B. Short Living Trust                    Hoines Trust
PO BOX 458                                6317 S Wicklow Ave                             3112 W Auburn Hills Ct
New Ulm MN 56073-0458                     Sioux Falls SD 57108-3234                      Sioux Falls SD 57108-1503



John Deere Financial                      John Deere Financial, f.s.b., dba John Deere   Krystal M. Lynne
PO Box 4450                               John Deere Financial                           Stermer & Sellner, Chtd.
Carol Stream IL 60197-4450                PO Box 6600                                    102 Parkway Drive, PO Box 514
                                          Johnston, IA 50131-6600                        Montevideo, MN 56265-0514
                                          Attn: Managing Agent


R & S Sales LLC                           Rock County Rural Water Dist                   SCHWARTZ FARMS, INC
1059 100th Ave                            541 150th Ave                                  32296 190TH ST
Luverne MN 56156-4101                     Luverne MN 56156-4142                          Sleepy Eye MN 56085-4374
Attn: Managing Agent                      Attn: Managing Agent                            Attn: Managing Agent




Sanford Health                            Stermer & Sellner, CHTD                        US Trustee
PO Box 5074                               102 Parkway Drive                              1015 US Courthouse
Sioux Falls SD 57117-5074                 P.O. Box 514                                   300 S 4th St
Attn: Managing Agent                      Montevideo MN 56265-0514                       Minneapolis, MN 55415-3070
VERMEER CATTLE COMPANY                               Carol A. Hoines                                      David C. McLaughlin
4220 Harrison Ave                                    c/o Krystal M. Lynne                                 Fluegel Anderson McLaughlin & Brutlag
Sioux Center IA 51250-7563                           Stermer & Sellner, Chtd.                             25 2nd St NW, Suite 102
Attn: Managing Agent                                 PO Box 514                                           Ortonville, MN 56278-1477
                                                     Montevideo, MN 56265-0514

David J Deboer                                       Helen B. Short                                       Kyle Carlson
805 141st Street                                     c/o Krystal M. Lynne                                 PO Box 519
Luverne, MN 56156-4044                               Stermer & Sellner, Chtd.                             Barnesville, MN 56514-0519
                                                     P.O. Box 514
                                                     Montevideo, MN 56265-0514

Lisa M Deboer
805 141st Street
Luverne, MN 56156-4044




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)American State Bank of Iowa                       End of Label Matrix
525 N. Main Avenue                                   Mailable recipients    36
Sioux Center, IA 51250-1823                          Bypassed recipients     1
                                                     Total                  37
